Case 1:19-cv-02557-LTB Document 8 Filed 11/14/19 USDC Colorado Page 1 of 1


                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-02557-GPG


ANGELA VILLALOVOS,

      Plaintiff,

v.

JC AUTO TOWING,

      Defendant.


                                     JUDGMENT


      Pursuant to and in accordance with the Order of Dismissal entered by Lewis T.

Babcock, Senior District Judge, on November 14, 2019, it is hereby

      ORDERED that Judgment is entered in favor of Defendant and against Plaintiff.

      DATED at Denver, Colorado, this 14 day of November, 2019.

                                       FOR THE COURT,

                                       JEFFREY P. COLWELL, Clerk

                                       By: s/ A. Garcia Garcia
                                              Deputy Clerk
